 


110 HR 1733 IH: Appropriations Transparency Act of 2007
U.S. House of Representatives
2007-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1733 
IN THE HOUSE OF REPRESENTATIVES 
 
March 28, 2007 
Mr. Bilbray introduced the following bill; which was referred to the Committee on Rules 
 
A BILL 
To prohibit the inclusion of earmarks in conference reports that were not in the House- or Senate-passed bills. 
 
 
1.Short titleThis Act may be cited as the Appropriations Transparency Act of 2007. 
2.Out of scope earmarks or tax earmarks in conference reports 
(a)In GeneralIn the House of Representatives or the Senate, a point of order may be made by any Member against consideration of a conference report that includes any earmark or tax earmark not committed to conference by either House. The point of order shall be made and voted on separately for each item in violation of this section. 
(b)DispositionIf the point of order against a conference report under subsection (a) is sustained, then— 
(1)the earmark or tax earmark in such conference report shall be deemed to have been struck; 
(2)when all other points of order under this section have been disposed of— 
(A)the House or Senate, as applicable, shall proceed to consider the question of whether the House or Senate should recede from its amendment to the Senate bill or House bill, or its disagreement to the amendment of the Senate or the House, and concur with a further amendment, which further amendment shall consist of only that portion of the conference report not deemed to have been struck; 
(B)the question shall be debatable; and 
(C)no further amendment shall be in order; and 
(3)if the House or the Senate, as applicable, agrees to the amendment, then the bill and the House amendment thereto, or the bill and the Senate amendment thereto, shall be returned to the Senate or the House for its concurrence in the amendment of the House or the Senate. 
(c)Waiver and AppealThis section may be waived or suspended in the House of Representatives or the Senate only by an affirmative vote of a majority of the Members, duly chosen and sworn. In the Senate, an affirmative vote of a majority of its Members, duly chosen and sworn, shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under this section. 
3.Definitions 
(a)DefinitionsAs used in this Act: 
(1)The term earmark means a provision in a bill or conference report— 
(A)with respect to an appropriation bill or conference report thereon providing or recommending an amount of budget authority for a contract, loan, loan guarantee, grant, or other expenditure with or to a non-Federal entity, if— 
(i)such entity is specifically identified in the bill; or 
(ii)if the discretionary budget authority is allocated outside of the statutory or administrative formula-driven or competitive bidding process and is targeted or directed to an identifiable entity, specific State, or Congressional district; or 
(B)with respect to a measure other than that specified in subparagraph (A) or conference report thereon providing authority, including budget authority, or recommending the exercise of authority, including budget authority, for a contract, loan, loan guarantee, grant, loan authority, or other expenditure with or to a non-Federal entity, if— 
(i)such entity is specifically identified in the bill; 
(ii)if the authorization for, or provision of, budget authority, contract authority loan authority or other expenditure is allocated outside of the statutory or administrative formula-driven or competitive bidding process and is targeted or directed to an identifiable entity, specific State, or Congressional district; or 
(iii)if such authorization for, or provision of, budget authority, contract authority, loan authority or other expenditure preempts statutory or administrative State allocation authority. 
(2) 
(A)The term tax earmark means any revenue-losing provision that provides a Federal tax deduction, credit, exclusion, or preference to only one beneficiary (determined with respect to either present law or any provision of which the provision is a part) under the Internal Revenue Code of 1986 in any year for which the provision is in effect; 
(B)for purposes of subparagraph (A)— 
(i)all businesses and associations that are members of the same controlled group of corporations (as defined in section 1563(a) of the Internal Revenue Code of 1986) shall be treated as a single beneficiary; 
(ii)all shareholders, partners, members, or beneficiaries of a corporation, partnership, association, or trust or estate, respectively, shall be treated as a single beneficiary; 
(iii)all employees of an employer shall be treated as a single beneficiary; 
(iv)all qualified plans of an employer shall be treated as a single beneficiary; 
(v)all beneficiaries of a qualified plan shall be treated as a single beneficiary; 
(vi)all contributors to a charitable organization shall be treated as a single beneficiary; 
(vii)all holders of the same bond issue shall be treated as a single beneficiary; and 
(viii)if a corporation, partnership, association, trust or estate is the beneficiary of a provision, the shareholders of the corporation, the partners of the partnership, the members of the association, or the beneficiaries of the trust or estate shall not also be treated as beneficiaries of such provision. 
(3)The term revenue-losing provision means any provision that is estimated to result in a reduction in Federal tax revenues (determined with respect to either present law or any provision of which the provision is a part) for any one of the two following periods— 
(A)the first fiscal year for which the provision is effective; or 
(B)the period of the 5 fiscal years beginning with the first fiscal year for which the provision is effective; and 
(4)The terms used in paragraphs (2) and (3) shall have the same meaning as those terms have generally in the Internal Revenue Code of 1986, unless otherwise expressly provided. 
(b)ClarificationFor purposes of this Act— 
(1)government-sponsored enterprises, Federal facilities, and Federal lands shall be considered Federal entities; 
(2)to the extent that the non-Federal entity is a State, unit of local government, territory, an Indian tribe, a foreign government or an intergovernmental international organization, the provision shall not be considered an earmark unless the provision also specifies the specific purpose for which the designated budget authority is to be expended; 
(3)the term budget authority shall have the same meaning as such term is defined in section 3 of the Congressional Budget Act of 1974 (2 U.S.C. 622); and 
(4)an obligation limitation shall be treated as budget authority. 
 
